DETAILED ACTION

Comments:
	The claims of current application are rejected on the ground of nonstatutory double patenting as being unpatetable over claims 1-21 of U.S. Patent No 10,986,378 (newly found), and claims 1-18 of U.S. Patent No 11,005,909 (indicated in the last Office Action).  However, the terminal disclaimer filed on 07/15/2021 overcomes the double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446